Citation Nr: 0619719	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from January to March 1991.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional office in North Little Rock, Arkansas (RO).  

In October 2005 the Board rendered a decision on the 
veteran's claim.    


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2005).  

Here, the Board notes that there were recent pertinent VA 
treatment records available but not made part of the claims 
file prior to the Board's October 2005 decision in this case.  
Consequently, this evidence was not included in the evidence 
of record at the time of the Board's decision in October 
2005.  VA is responsible for adding to the claims file and 
considering all pertinent VA records prior to a decision.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Therefore, the Board decision dated on October 28, 2005, 
failed to provide the veteran due process under the law.  

Accordingly, in order to prevent any prejudice to the 
veteran, the October 28, 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the October 2005 decision by the Board had never been 
issued.






ORDER

The October 28, 2005 decision of the Board is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


